First Amendment to

 

EPC Agreement No. 1002

 

between

 

Allegheny Energy Supply Company, LLC

 

and

 

Washington Group International

 

covering

 

Balance of Plant for

 

Flue Gas Desulfurization Project

 

at Hatfield’s Ferry Units 1, 2 and 3



 

Execution Version

1



--------------------------------------------------------------------------------

 

 

This First Amendment (“Amendment”), effective March 12, 2007, modifies EPC
Agreement No. 1002 as follows:

TABLE OF CONTENTS / ARTICLE – Articles 42 and 43 are amended as follows:

ARTICLE 42 -

LIMITATION OF LIABILITY

ARTICLE 43 -

ENTIRE AGEEMENT

 

TABLE OF CONTENTS / EXHIBIT – Exhibits L and M are added as follows:

EXHIBIT L

AGREEMENT PRICE BUDGET

EXHIBIT M

BONUSES

 

Article 1 – AGREEMENT SCOPE

The purpose of this Agreement is to define the terms and conditions for the
provision of the Work as specifically set out in the Job Specification. Work is
generally described as the engineering, procurement and construction of the
balance of plant work for the flue gas desulphurization project at the
Hatfield’s Ferry Units 1, 2 and 3 in Monongahela Township, Greene County,
Pennsylvania, as well as all construction management, site management and safety
program administration of the entire flue gas desulphurization project, except
billing and financial control of those portions of the project being performed
by The Babcock & Wilcox Company. Prior to the effective date of this Agreement,
Contractor performed Work under Allegheny purchase order C-06-06864, issued on
May 12, 2006 and change orders thereto. This Agreement supercedes said purchase
order in all respects, except as to the Ft. Martin facility, and any Work
performed thereunder shall be deemed to have been performed under this
Agreement.

Sub-Article 3.1 a) – is deleted in its entirety and replaced with the following:

a)

“Principal Document” means this document, executed by Allegheny and Contactor
and comprising Articles 1 through 43.

Sub-Article 3.3 – is deleted in its entirety and replaced with the following:

3.3

“Agreement Price Budget” means the budget for the Work prepared by Contractor
and approved by Allegheny, which may be modified or adjusted by Change Orders.
The Agreement Price Budget, dated January 19, 2007, is attached hereto as
Exhibit L.



 

Execution Version

2



--------------------------------------------------------------------------------

 

 

Sub-Article 3.12

-- is deleted in its entirety and replaced with the following:

3.12

“Scheduled Completion Date” means the following dates when the Work is
substantially completed so that the systems receive flue gas and as further
detailed in the Job Specification:

(a) for Unit 3 and all common facilities, December 28, 2008;

(b) for Unit 2, March 15, 2009; and

(c) for Unit 1, May 14, 2009.

Sub-Article 8.5 is deleted in its entirety and replaced with the following:

8.5

Allegheny shall pay bonuses to Contractor relating to the Scheduled Completion
Date, the Agreement Price Budget and safety objectives in accordance with
Exhibit M.

 

Sub-Article 9.2.(a) – Delete last sentence in its entirety and replace with the
following:

9.2.(a)

In the event of a significant addition in the scope of the Job Specification,
Contractor shall have the right to propose an adjustment to the Agreement Price
Budget, a modification to the Fee (fixed at 6.7% for Change Orders totaling up
to 15% of the amount of the Agreement Price Budget) and revisions to the
Schedule Completion Date to reflect the changes made by Allegheny. In the event
of a significant deletion from the scope of the Job Specification, Allegheny
shall have the right to propose an adjustment to the Agreement Price Budget, the
Fee (at the rate of 6.7%) and the Schedule Completion Date. If there are any
Change Orders resulting from significant additions in the scope of the Job
Specification in excess of 15% of the amount of the Agreement Price Budget, such
Change Orders shall have the Fee fixed at the rate of 10 %.

Sub-Article 33.1.1 – Delete “Michael J. Herriott” and replace with “George J.
Farah”.

Sub-Article 33.2.1 – Delete “Michael J. Herriott” and replace with “George J.
Farah”.

EXHIBIT A – ATTACHMENT I – Effective March 1, 2007, the 2006 W-2 Wage Rate Table
is replaced with the 2007 W-2 Wage Rate Table which is attached hereto as
Exhibit A – Attachment I.

EXHIBIT C, Article 2 – delete in its entirety and replace in accordance with
Exhibit C attached hereto.



 

Execution Version

3



--------------------------------------------------------------------------------

 

 

EXHIBIT L – Add in accordance with EXHIBIT L attached hereto.

EXHIBIT M – Add in accordance with EXHIBIT M attached hereto.

 

 

 

Washington Group International



 


By:


/s/ Louis E. Pardi

 


Name:


Louis E. Pardi

 


Title:


President – Power

 


Date:


March 7, 2007

 

 

 

 

Allegheny Energy Service Corporation
(as agent for Allegheny Energy Supply Company, LLC)

 


By:


/s/ Joseph H. Richardson

 


Name:


Joseph H. Richardson

 


Title:


Chief Operating Officer Generation

 


Date:


March 12, 2007

 

 

 

 

Execution Version

4

 

 